      Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 1 of 17




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 DISH NETWORK L.L.C.,                            §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §    CIVIL ACTION H-19-4563
                                                 §
 NAUMAN KHALID, D/B/A FREETVALL.COM,             §
 FREETVALL.NET, FREETVALL.XYZ,                   §
 FREETVALL.ME, FREETVALL.LIVE,                   §
 LIVETVCAFE.COM, LIVETVCAFE.NET,                 §
 LIVETVCAFE.ME, TIME4TV.COM,                     §
 TIME4TV.NET, TIME4TV.ME, CRICKET-               §
 TV.NET, CRICKET-TV.ME, TV4EMBED.COM,            §
 AND A1LIVETV.COM,                               §
                                                 §
      Defendant.                                 §

                              MEMORANDUM OPINION AND ORDER

        Pending before the court is plaintiff DISH Network L.L.C.’s (“DISH”) combined motion

for entry of default and default judgment (Dkt. 15). Contained therein is also an application for a

permanent injunction. Defendant Nauman Khalid has not responded or otherwise participated in

this suit. After reviewing the motion and applicable law, the court is of the opinion that DISH’s

motion should be GRANTED.

                                        I. BACKGROUND

        This is a copyright infringement suit that revolves around a series of websites that provided

access to streams of international television channels.

        DISH provides pay-television services to subscribers in the United States. Dkt. 8 ¶ 10.

Some of its offerings include international channels, for which DISH contracts and licenses rights

from the channel owners. Id. ¶ 11.
     Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 2 of 17




        These channel owners are referred to in this order as the “Networks,” and include Al

Jazeera Media Network; ARY Digital USA LLC; B4U U.S., Inc.; Bennet, Coleman and Company

Limited; Century Media Network Inc.; Television Media Network (Pvt) Ltd; GEO USA LLC;

Globosat Entertainment, LLC; Hum Network Limited; MBC FZ LLC; MSM Asia Limited;

National Communications Services (SMC-PVT.) Limited; Soundview Broadcasting LLC; and TV

Today Network Ltd. Id.

        The Networks’ channels, which the court refers to as the “Protected Channels,” include

Aaj Tak; Al Jazeera Arabic News; ARY Digital; ARY News; ATN News; B4U Movies; B4U

Music; Dunya TV; Express Entertainment; Express News; Geo News; Geo TV; Hum Sitaray; Hum

Masala; Hum TV; Hum World; India Today; MBC1; MBC Drama; MBC Kids (a/k/a MBC3);

MBC Masr; NTV Bangla; Sahara Samay; SAB; SET Max; Sony Mix; Sony SET; Times Now; and

Zoom. Id. ¶ 12.

        DISH acquired, through written licensing agreements, the exclusive right to distribute and

publicly perform in the United States the Protected Channels and the works shown on those

channels. Id. ¶ 13. While many of these works are registered with the United States Copyright

Office, many are not. Id. At no time did DISH authorize Khalid to exercise any of its exclusive

rights. Id. ¶ 14.

        Khalid owned and operated a collection of websites the court will refer to as the “Free TV

Websites.”     Id. ¶ 15.   These websites include Freetvall.com, Freetvall.net, Freetvall.xyz,

Freetvall.me, Freetvall.live, Livetvcafe.com, Livetvcafe.net, Livetvcafe.me, Time4tv.com,

Time4tv.net, Time4tv.me, Cricket-tv.net, Cricket-tv.me, Tv4embed.com, and A1livetv.com. Id.

at 1. On the Free TV Websites, Khalid provided United States users with links to unauthorized

streams of the Protected Channels. Id. ¶ 15. He collected the links and then uploaded them,




                                                2
        Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 3 of 17




organized them by name and language, and even offered a search function for users to more easily

find them. Id. ¶ 16–17. Khalid monetized the Free TV Websites by selling advertisements. Id.

¶ 20.

         DISH notified Khalid at least 49 times over several years that he was infringing its

exclusive rights by providing links in this manner to his U.S. audience. Id. ¶ 21. Additionally,

DISH sent the same number of notices to the service providers who made it possible for Khalid to

operate the Free TV Websites. Id. ¶ 22. When some of these service providers complied with the

notices and removed infringing content, Khalid “intentionally interfered with the takedown

efforts” by switching to different providers or using new links. Id.

         On these facts, DISH alleged that Khalid had induced and materially contributed to

copyright infringement under § 501 of the Copyright Act (also referred to as the “Act”). 17 U.S.C.

§ 501. Although he was served and an executed summons was returned, Khalid has not otherwise

participated in this suit. On July 3, 2020, DISH moved for default judgment. Dkt. 15. DISH is

seeking statutory damages and a permanent injunction. Dkt. 15-6.

                                     II. LEGAL STANDARD

         Under Federal Rule of Civil Procedure 55(a), “[w]hen a party against whom judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Under Rule

55(b)(2), a party may apply for the court to enter a default judgment, and the “court may conduct

hearings or make referrals—preserving any federal statutory right to a jury trial—when, to enter

or effectuate judgment, it needs to: (A) conduct an accounting; (B) determine the amount of

damages; (C) establish the truth of any allegation by evidence; or (D) investigate any other matter.”

Fed. R. Civ. P. 55(b)(2).




                                                 3
     Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 4 of 17




       A default judgment is a “drastic remedy, not favored by the Federal Rules[,] and resorted

to by courts only in extreme situations.” Sun Bank of Ocala v. Pelican Homestead & Sav. Ass’n,

874 F.2d 274, 276 (5th Cir. 1989). “The Federal Rules of Civil Procedure are designed for the

just, speedy, and inexpensive disposition of cases on their merits, not for the termination of

litigation by procedural maneuver.” Id. A default judgment, thus, “must be ‘supported by well-

pleaded allegations’ and must have ‘a sufficient basis in the pleadings.’” Wooten v. McDonald

Transit Assoc., Inc., 788 F.3d 490, 498 (5th Cir. 2015) (quoting Nishimatsu Constr. Co. v. Hou.

Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). The well-pleaded allegations in the complaint

are assumed to be true. Nishimatsu, 515 F.2d at 1206.

       A court may not enter a default judgment against a minor or incompetent person unless the

person is represented by a general guardian, conservator, or other like fiduciary who has appeared.

Fed. R. Civ. P. 55(b). Additionally, a court may not enter a default judgment if the plaintiff does

not file an affidavit regarding the defendant’s military status. 50 U.S.C. § 3931(b)(1). If the

defendant is in the military service, “the court may not enter a judgment until after the court

appoints an attorney to represent the defendant.” Id. § 3931(b)(2). Local Rule 5.5 requires that

motions for default judgment “be served on the defendant-respondent by certified mail (return

receipt requested).” S.D. Tex. L.R. 5.5.

                                         III. ANALYSIS

       A. Entry of Default

       It is evident from the docket that Khalid has not “plead[ed] or otherwise defend[ed]”

himself in this case. See Fed. R. Civ. P. 55(a). It is also clear that Khalid was served in Pakistan.

Dkt. 12. In fact, DISH submitted to the court a return of service of summons from Pakistan that




                                                 4
      Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 5 of 17




had been executed by Khalid. Id. Because international service is not as common as domestic

service, the court finds it prudent to establish that service was proper in this case.

         Federal Rule of Civil Procedure 4(f) governs the service of defendants who live in foreign

countries. Fed. R. Civ. P. 4(f). The rule permits service “by any internationally agreed means of

service that is reasonably calculated to give notice, such as those authorized by the Hague

Convention on the Service Abroad of Judicial and Extrajudicial Documents [(“Hague

Convention”)] . . . .” Fed. R. Civ. P. 4(f)(1). As DISH claims, Pakistan is indeed bound by the

Hague Convention. Dkt. 15 at 1; Status Table, Hague Conference on Private International Law,

https://www.hcch.net/en/instruments/conventions/status-table/print/?cid=17 (last updated Jan. 19,

2021). Article 10(c) of the Hague Convention provides that, unless the destination state objects,

“the present Convention shall not interfere with the freedom of any person interested in a judicial

proceeding to effect service of judicial documents directly through the judicial officers, officials

or other competent persons of the State of destination.” Convention on the Service Abroad of

Judicial and Extrajudicial Documents in Civil or Commercial Matters art. 10(c), Nov. 15, 1965,

20 U.S.T. 361 [hereinafter Hague Convention].1 Importantly, Pakistan has not objected to Article

10(c). See Pakistan – Central Authority & Practical Information, Hague Conference on Private

International Law, https://www.hcch.net/en/states/authorities/details3/?aid=288 (last updated

Sept. 25, 2006). Here, DISH served Khalid through Pakistani advocate Riasat Ali of Faisalabad,

Khalid executed the acknowledgment, and it was returned to DISH. Dkt. 12. The court finds that

service was proper in accordance with Rule 4(f) and the Hague Convention. Therefore, DISH is

entitled to an entry of default.


1
 The court’s review of Article 10 sections (b) and (c) leads it to believe that (b) is probably the most relevant provision,
but (c) seems to be applicable as well, even if broader in scope. Compare Hague Convention, supra, art. 10(b)
(pertaining to “judicial officers, officials or other competent persons”), with id. art. 10(c) (pertaining to “any person
interested in a judicial proceeding”).


                                                             5
      Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 6 of 17




        B. Procedural Requirements

        The court finds that DISH has satisfied all other procedural requirements for obtaining a

default judgment. See Fed. R. Civ. P. 55(b) (requirements related to competence); 50 U.S.C.

§ 3931 (military status). It now turns to the substance of DISH’s claims.

        C. Contributory Copyright Infringement

        There are essentially four elements that a plaintiff must prove to succeed on a claim for

contributory copyright infringement: (1) “ownership of the copyrighted material”; (2) direct

infringement by another; and that the defendant (3) “with knowledge of the infringing activity”;

(4) “induce[d], cause[d] or materially contribute[d]” to it. See Alcatel USA, Inc. v. DGI Techs.,

Inc., 166 F.3d 772, 790 (5th Cir. 1999) (citations omitted); see also Metro-Goldwyn-Mayer Studios

Inc. v. Grokster, Ltd., 545 U.S. 913, 930, 125 S. Ct. 2764 (2005).

              1.    Copyright Ownership

        Through written licensing agreements with the copyright owners (the Networks), DISH

has acquired the exclusive right to distribute and publicly perform the works that air on the

Protected Channels. See 15-1 at 6. This transfer complies with the requirements of the Copyright

Act. See 17 U.S.C. §§ 201(d), 204(a). It is also sufficient to give DISH the right to bring its claims

under the Act. Id. § 501(b). Thus, if the works at issue are protected under the Copyright Act,

DISH has demonstrated that it validly owns at least two of the attendant rights: the right to

distribute and the right to publicly perform. See id. § 106(3)–(4).

        Next, the court must decide whether the works at issue enjoy protection under the

Copyright Act. There are two sets of published works protected by the Act. One set comprises

works first published in the United States, known under the Act as “United States work[s].”2 See


2
  The provision defining “United States work” is a little more complicated than explained here, but that complexity
is not relevant to this analysis. See id. § 101 (definition of “United States work”).


                                                         6
        Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 7 of 17




id. § 101. The other set contains all other works. United States works are only protected if

registered with the United States Copyright Office. Id. § 411(a). But registration is not irrelevant

for the other works. In fact, for non-United States works, registration creates a presumption of

ownership and validity. See id. § 410(c); Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th

Cir. 2004) (“A certificate of registration, if timely obtained, is prima facie evidence of both that a

copyright is valid and that the registrant owns the copyright.”). Unregistered non-United States

works are protected if, when first published, at least one of the authors is a “national, domiciliary,

or sovereign authority of a treaty party”; or the work is first published in a foreign nation that is a

treaty party on the day of publication.3 17 U.S.C. § 104(b).

           All of the works at issue in this suit are non-United States works because they were

“authored or first published in the United Arab Emirates, Qatar, Pakistan, India, [or] Bangladesh.”

Dkt. 15-1 at 7. These countries are treaty parties because they are all signatories to the Berne

Convention for the Protection of Literary and Artistic Works (“Berne Convention”). Id. at 7–8

(citing U.S. Copyright Off., Circular 38A, International Copyright Relations of the United States,

https://www.copyright.gov/circs/circ38a.pdf (last updated Feb. 2021)); see also 17 U.S.C. § 101

(defining “treaty party” to specifically include signatories to the Berne Convention). Therefore,

the works at issue are all protected under the Copyright Act. Nevertheless, 112 of the works also

enjoy a presumption of ownership and validity because they are registered with the United States

Copyright Office. Id. at 8.

                 2.    Direct Infringement

           DISH alleges in its First Amended Complaint that Khalid “searched the Internet for

unauthorized sources of the Protected Channels and identified links to that content.” Dkt. 8 ¶ 17.



3
    The court has again simplified this provision.


                                                     7
     Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 8 of 17




The direct infringement alleged, then, is the retransmission by unnamed third parties of the

Protected Channels. This is indeed an infringement of DISH’s right to publicly perform the works

retransmitted by these third parties without authorization. See Am. Broad. Cos. v. Aereo, Inc., 573

U.S. 431, 435–36, 134 S. Ct. 2498 (2014).

       In American Broadcasting Companies, Inc. v. Aereo, Inc., the U.S. Supreme Court made

the following observation regarding a copyright owner’s right of public performance:

       The Act’s Transmit Clause defines [the right to perform] to include the right to
       “transmit or otherwise communicate a performance . . . of the [copyrighted] work
       . . . to the public, by means of any device or process, whether the members of the
       public capable of receiving the performance . . . receive it in the same place or in
       separate places and at the same time or at different times.”

Id. (citing 17 U.S.C. § 101). The Supreme Court found infringement in that case where Aereo had

transmitted broadcast television programming, much of which consisted of copyrighted works,

over the internet to its subscribers. Id. at 2503. This is precisely the type of direct infringement

that is alleged in this case: one or more unnamed third parties are alleged to have transmitted the

works from the Protected Channels over the internet to viewers. Therefore, the court finds that

this element has been satisfied by the well-pleaded facts in DISH’s First Amended Complaint.

            3.   Knowledge

       The next question is whether Khalid knew of the direct infringement discussed in the

previous section. This element is easily satisfied because, beginning in 2013, DISH sent almost

fifty notices of infringement to email addresses associated with the Free TV Websites. Dkt. 8 ¶ 21;

Dkt. 15-1 at 10. These notices were also sent to service providers relied upon by the websites.

Dkt. 8 ¶ 22. The service providers are believed to have forwarded at least some of these notices

to the email addresses they had on file. Id. When the service providers removed the unauthorized

content, Khalid is alleged to have “intentionally interfered with the takedown efforts.” Id. These

facts, taken as true, are sufficient to establish that Khalid had knowledge that the streams he linked


                                                  8
     Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 9 of 17




to, which contained unauthorized transmittals of DISH’s protected works, constituted direct

copyright infringement.

            4.   Inducement & Material Contribution

       The core of DISH’s contributory copyright infringement claim against Khalid is that he

“served as the intermediary between third parties who directly infringed DISH’s exclusive

distribution and public performance rights and Free TV Website users, who become a necessary

component of the infringement – the audience.” Dkt. 15-1 at 10. Khalid’s role as an intermediary

constituted inducement of and material contribution to the unnamed third-parties’ direct

infringement. Specifically, Khalid is alleged to have: (1) “selected the channels that were made

accessible” to the website users; (2) “acquired, uploaded, maintained, and controlled the links”

found on the website; (3) “organized and presented the Protected Channels” to enable easy access;

and (4) “created the audience” to complete the third-party’s direct infringement. Dkt. 8 ¶¶ 27–29.

The court finds that these allegations amount to inducement and material contribution.

       Because the well-pleaded facts alleged by DISH show copyright ownership, direct

infringement, knowledge, and inducement/material contribution, the court finds that Khalid is

liable for contributory copyright infringement.

       D. Damages

       In the case of infringement, the Copyright Act allows the copyright owner to choose either

(1) actual damages and additional profits or (2) statutory damages. 17 U.S.C. § 504(a), (c). If the

owner elects to recover statutory damages, generally he or she may only obtain a maximum of

$30,000 per work. Id. § 504(c)(1). If, however, the court finds that the infringement was

committed willfully, it is within the court’s discretion to increase the damages award to a maximum

of $150,000 per work. Id. § 504(c)(2).




                                                  9
     Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 10 of 17




         If a court determines that default judgment should be granted, the court has “wide latitude”

to determine damages without first holding a hearing if the “amount claimed is a liquidated sum

or one capable of mathematical calculation.” James v. Frame, 6 F.3d 307, 310 (5th Cir. 1993).

Here, DISH elects to pursue statutory damages but only for the 112 works registered with the

United States Copyright Office.4 Dkt. 15-1 at 10–11. Because DISH elects to recover statutory

damages, the court does not need to hold a hearing as the total amount is capable of mathematical

calculation.

         The court now turns to the central question, then, which is whether Khalid’s infringement

was willful.      An infringement is willful if the defendant “knows his actions constitute an

infringement.” Broad. Music, Inc. v. Xanthas, Inc., 855 F.2d 233, 236 (5th Cir. 1998). “Actual

knowledge is not required; constructive knowledge of infringement satisfies the willfulness

standard.” Microsoft Corp. v. Software Wholesale Club, Inc., 129 F. Supp. 2d 995, 1002 (S.D.

Tex. 2000) (Rosenthal, J.) (citing Fitzgerald Publ’g Co., Inc. v. Baylor Publ’g Co., Inc., 807 F.2d

1110, 1115 (2d Cir. 1986)). Moreover, “[w]illfulness may be inferred if notice of a valid copyright

was given prior to infringement.” Malaco Inc. v. Cooper, No. 300CV2648P, 2002 WL 1461927,

at *4 (N.D. Tex. July 3, 2002) (citing Chi-Boy Music v. Charlie Club, Inc., 930 F.2d 1224, 1227

(7th Cir. 1991)).

         Here, DISH alleges that Khalid had actual knowledge of his infringement because

“[b]etween September 2013 and November 2019, [he] was provided with at least 47 notices

demanding that he cease providing access to the Protected Channels.” Dkt. 15-1 at 13. At least




4
 DISH only pursues statutory damages for the 112 registered works because the Copyright Act prohibits an award
of statutory damages where infringement “commenced after first publication of the work and before the effective
date of its registration, unless such registration is made within three months after the first publication of the work.”
17 U.S.C. § 412; see also Dkt. 15-1 at 11. Because the other works were never registered, they cannot avoid this
bar.


                                                           10
    Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 11 of 17




one of DISH’s exhibits is a response from Khalid to one of these notices, demonstrating that he

was aware of them. Dkt. 15-3 at 125. DISH notes that the same number of notices were sent to

service providers that Khalid relied on to run the Free TV Websites. Dkt. 15-1 at 13. “[W]hen the

service providers removed the Protected Channels,” DISH avers, Khalid “used different service

providers or links.” Id. DISH claims that Khalid “continued to provide access to the Protected

Channels until after DISH filed its complaint.” Id.

       These notices, if given prior to the infringement, are enough to allow the court to infer

willfulness. Because DISH alleges that Khalid continued to provide access to the Protected

Channels until it filed its complaint, then at least some of the infringing activity occurred after

Khalid received DISH’s notices of infringement. The court finds that this constitutes willful

infringement of DISH’s exclusive rights under the Copyright Act.

       Now that the court has determined that Khalid’s infringement was willful, the range of

DISH’s possible statutory damages award extends from $750 per work to $150,000 per work. 17

U.S.C. § 504(c)(2). The court must now decide where in that range the appropriate award lies.

DISH urges that $150,000 per work is appropriate, leading to a total of $16,800,000 for the 112

registered works infringed. Dkt. 15-1 at 12.

       “To determine the range of the award for . . . copyright . . . infringement, courts have

considered factors such as: ‘the willfulness of the defendant's conduct, the deterrent effect of an

award on both the defendant and others, the value of the copyright, whether the defendant has

cooperated in providing necessary records to assess the value of the infringing material, and the

losses sustained by the plaintiff.’” Epic Tech, LLC v. Lara, No. 4:15-CV-1220, 2017 WL 5903331,

at *1 (S.D. Tex. Nov. 30, 2017) (Harmon, J.) (quoting Future World Elecs., LLC v. Over Drive

Mktg., LLC, No. 3:12-CV-2124-B, 2013 WL 5925089, at *4 (N.D. Tex. Nov. 5, 2013)). The court




                                                11
    Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 12 of 17




has already addressed willfulness above but expressly finds that it weighs in favor of an award at

the upper end of the statutory range in this analysis.

       DISH maintains that maximum statutory damages are warranted in light of the massive

scale and persistence of Khalid’s infringement. Dkt. 15-1 at 11. A maximum award, DISH asserts,

is the only consequence likely to deter future infringement of its copyrights by Khalid and others.

Id. at 16. DISH estimates that the duration of Khalid’s infringement was between five and nine

years, and that the “Protected Channels were viewed 5,519,517 times.” Id. at 11. The infringement

continued even after Khalid received a multitude of infringement notices and was cut off by some

service providers. Id. The court agrees that the need for deterrence weighs heavily in favor of a

high statutory damages award.

       Another factor considered by courts is the copyright owner’s loss of revenue. While

admitting that it is “inherently difficult to calculate,” DISH makes a compelling case that Khalid’s

infringement likely led to a significant loss of subscription revenue. Id. at 14–15. The court finds

it possible to infer from the cost of a DISH subscription ($180/month), the number of views of the

Protected Channels (5,519,517), the number of lost subscribers to DISH’s Arabic, Hindi, Urdu,

and Bangla programming packages (thousands), and the number of Free TV Website users in the

United States (an average of 49,900 in the last three years) that Khalid’s infringement led to

substantial losses for DISH. See id. at 15. These figures are quite large and support a statutory

damages award at the upper end of the prescribed range.

       Next, courts often look to the infringer’s profits. Again, while hard to calculate, Khalid

likely made substantial profits from his infringing activity.         He offered a product—the

programming on the Protected Channels—that cost him nothing to produce. He then monetized

his immense viewership by selling advertisements. Id. at 14. From this, the court can infer that




                                                 12
    Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 13 of 17




Khalid substantially profited from his infringement. This factor points in the same direction as all

others.

          Finally, DISH argues that Khalid “should not be rewarded for his failure to defend this

case, which effectively preclude[ed] DISH from calculating actual damages and profits.” Id. at

16. The court agrees and finds that this factor also weighs in favor of awarding a large amount of

statutory damages for each of the infringed registered works.

          Because of the sheer breadth and duration of the infringement, the failure of Khalid to

participate in this proceeding, his willingness to defy almost 50 notices of infringement and to

evade service providers’ attempts to halt the infringement, and the likelihood that he profited from

the infringement and caused substantial losses of revenue to DISH, the court finds that an award

of maximum statutory damages—$150,000 per registered work—is appropriate. Therefore, the

total amount of damages that Khalid must pay DISH for the infringement of the 112 registered

works is $16,800,000.

          E. Permanent Injunction

          In addition to damages, DISH also seeks a permanent injunction ordering (1) Khalid and

his representatives to stop the infringement; (2) third-party service providers to cease providing

services to Khalid that support his infringement; and (3) registries and registrars to disable and

transfer to DISH the domains used by Khalid to support his infringement. Id. at 20–23; see also

15-6.

          Section 502(a) of the Copyright Act permits a court to grant injunctive relief on terms it

finds “reasonable to prevent or restrain infringement of a copyright.” 17 U.S.C. § 502(a). The

Supreme Court has stated that:

          a plaintiff seeking a permanent injunction must satisfy a four-factor test before a
          court may grant such relief. A plaintiff must demonstrate: (1) that it has suffered an



                                                   13
    Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 14 of 17




        irreparable injury; (2) that remedies available at law, such as monetary damages,
        are inadequate to compensate for that injury; (3) that, considering the balance of
        hardships between the plaintiff and defendant, a remedy in equity is warranted; and
        (4) that the public interest would not be disserved by a permanent injunction.

eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S. Ct. 1837 (2006).

        First, DISH has demonstrated that it has been irreparably injured. DISH claims that it has

suffered an irreparable injury that consists of reputational harm and lost profits that are difficult or

impossible to calculate. Dkt. 15-1 at 17. Because of the magnitude of the infringement and the

number of viewers who used the Free TV Websites to view the Protected Channels without

authorization, it is almost certainly the case that DISH either lost or was prevented from gaining

subscribers. Because this number is difficult to calculate precisely, it constitutes an irreparable

injury. See Fla. Businessmen for Free Enter. v. City of Hollywood, 648 F.2d 956, 958 n.2 (5th Cir.

1981). And while DISH is being compensated through statutory damages for this infringement,

the infringement may continue despite a damages award.

        DISH also claims that it has suffered irreparable harm to its business reputation and

goodwill because the “streams available on [Khalid’s] Free TV Websites are not subject to DISH’s

quality assurance and security protocols and are plagued by interruption or downtime and poor

picture quality,” leading viewers to incorrectly assume that the quality of DISH’s authorized

product is similarly poor. Dkt. 15-1 at 18. This is undoubtedly a harm that Khalid’s infringement

has subjected DISH to. And the court agrees with DISH that monetary damages alone are

insufficient to remedy this harm. Moreover, DISH is unlikely to actually collect any monetary

award granted here, and that fact further supports a grant of a permanent injunction. See Aspen

Tech., Inc. v. M3 Tech., Inc., 569 F. App’x 259, 273 & n.56 (5th Cir. 2014) (per curiam).

        Next, the court must seek to understand the balance of the hardships between the plaintiff

and defendant. DISH argues, correctly, that an injunction here would not burden Khalid because



                                                  14
    Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 15 of 17




it would merely require him to “forego illegal conduct,” an interest that “is not entitled to any

weight.” Dkt. 15-1 at 19. The court agrees—following the law is not a cognizable hardship in an

injunction interest-balancing analysis. See Atl. Recording Corp. v. Anderson, No. H-06-3578,

2008 WL 2316551, at *10 (S.D. Tex. Mar. 12, 2008) (Gilmore, J.).

       Finally, DISH argues that an injunction would serve the public interest by “protecting the

copyrighted works airing on the Protected Channels, maintaining the incentive for Networks to

produce these works and for DISH to license them.” Dkt. 15-1 at 20. This is absolutely true. It

is in the public’s interest that the law designed to protect and reward innovation and creativity be

enforced, especially in the face of such a brazen violation as the one perpetrated by Khalid. See

Fogerty v. Fantasy, Inc., 510 U.S. 517, 517–18, 114 S. Ct. 1023 (1994) (“[C]opyright law

ultimately serves the purpose of enriching the general public through access to creative works.”).

       DISH has shown that it is entitled to injunctive relief based on Khalid’s numerous

copyright violations. But what injunction will issue? An injunction must be narrowly tailored to

remedy only a plaintiff’s specific harms; it may not enjoin all possible breaches of the law. See

Fed. R. Civ. P. 65(d) (outlining an injunction’s required contents and scope); Scott v. Schedler,

826 F.3d 207, 212–13 (5th Cir. 2016) (per curiam) (“An injunction should not contain broad

generalities.”). DISH asks the court to (1) enjoin Khalid and his representatives from continuing

the infringement; (2) enjoin third-party service providers from supporting Khalid’s infringement;

and (3) order registries and registrars to disable and transfer to DISH the internet domains

supporting Khalid’s infringement. Dkt. 15-1 at 21–22. The court is persuaded that DISH’s

proposed injunctions are narrowly tailored to remedy its specific harms and to prevent future

infringement by Khalid.




                                                15
    Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 16 of 17




                                       IV. CONCLUSION

       DISH’s combined motion for entry of default and default judgment (Dkt. 15) is

GRANTED. The court AWARDS DISH $16,800,000 in statutory damages, which incorporates

the court’s finding of willful infringement. The court also GRANTS DISH’s application for a

permanent injunction, which is found within the same motion.

       The court ENJOINS the following entities in the manner explained:

       1.        Khalid and any of his agents, servants, employees, attorneys, or other persons,

including any other owners or operators of the Free TV Websites, acting in active concert or

participation with any of the foregoing that receives actual notice of the order, are permanently

enjoined from:

   •   Transmitting, streaming, distributing, publicly performing, linking to, hosting, promoting,

       advertising, or displaying in the United States, through the Free TV Websites, or any other

       domain, website, device, application, service, or process, any of the Protected Channels or

       any of the programming that comprises any of the Protected Channels; and

   •   Inducing or contributing to any other person’s or entity’s conduct that is prohibited by the

       preceding paragraph.

       2.        Non-parties are permanently enjoined from providing any form of electronic

storage, computer server, website hosting, file hosting (including data center and colocation,

primary and backup storage, back-end), domain hosting, domain name registration, privacy

protection for domain registration, anonymization for domain registration, proxy, content delivery

network services, content acceleration (including traffic routing, bandwidth, content delivery

networks, web content optimization, website/data security), advertising (including search based




                                                16
    Case 4:19-cv-04563 Document 20 Filed on 02/23/21 in TXSD Page 17 of 17




online advertising), and social media services used in connection with any of the activities enjoined

under Paragraph 1.

       3.      VeriSign, Inc., doMEn d.o.o., XYZ.COM LLC, Dog Beach, LLC, and any other

registry or registrar of the domain names Freetvall.com, Freetvall.net, Freetvall.xyz, Freetvall.me,

Freetvall.live, Livetvcafe.com, Livetvcafe.net, Livetvcafe.me, Time4tv.com, Time4tv.net,

Time4tv.me, Cricket-tv.net, Cricket-tv.me, Tv4embed.com, and A1livetv.com, within 48 hours of

receiving this order, shall transfer the domain names to DISH, including changing the registrar of

record to the registrar selected by DISH at DISH’s reasonable expense so that DISH may fully

control and use the domain names.

       4.      Registries and registrars shall disable all future domain names used by Khalid to

provide access to the Protected Channels in the United States, by making the websites and any

other content located at the domain names inaccessible to the public within 48 hours of receiving

this order and a declaration from DISH or its agent stating that the domain names are being used

in such manner. Such domain names shall remain disabled so that the websites and content located

at the domain names are inaccessible to the public until further order of this Court, or until DISH

provides written notice to the registry or registrar that the domain names shall be reenabled.

       Signed at Houston, Texas on February 23, 2021.




                                              _________________________________
                                                         Gray H. Miller
                                                 Senior United States District Judge




                                                 17
